DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-18 are allowable because prior art does not disclose alone or in combination with the limitations of the independent claim 1 such as “growing along a growth axis a first superlattice having a plurality of first unit cells and a first polar crystal structure, the growth axis being substantially parallel to a spontaneous polarization axis of the first polar crystal structure; growing along the growth axis a second superlattice contiguous with the first superlattice, wherein the second superlattice has a plurality of second unit cells and a second polar crystal structure, the growth axis being substantially parallel to a spontaneous polarization axis of the second polar crystal structure; changing an average composition of the second unit cells of the second superlattice monotonically from a first average composition corresponding to a first wider band gap (WBG) material to a second average composition corresponding to a first narrower band gap (NBG) material or from a third average composition corresponding to a second NBG material to a fourth average composition corresponding to a second WBG material along the growth axis to induce p-type or n-type conductivity; and growing along the growth axis a third superlattice contiguous with the second superlattice, wherein the third superlattice has a plurality of third unit cells and a third polar crystal structure, the growth axis being substantially parallel to a spontaneous polarization axis of the third polar crystal structure; wherein the first, second and third unit cells of the first, second and third superlattices respectively each comprise a plurality of at least two distinct layers formed of substantially single crystal semiconductors”(claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        September 13, 2022